Citation Nr: 9932686	
Decision Date: 11/19/99    Archive Date: 11/29/99

DOCKET NO.  98-02 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased evaluation for a pleural cavity 
injury as a residual of a shell fragment wound of the left 
chest, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his wife and daughter


ATTORNEY FOR THE BOARD

N. L. Rippel, Associate Counsel


INTRODUCTION

The veteran had active duty from October 1943 to August 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied an evaluation in excess of 
40 percent for a pleural cavity injury as a residual of a 
shell fragment wound of the left chest.  The veteran appealed 
that determination.


FINDINGS OF FACT

1.  The veteran's pleural cavity injury as a residual of a 
shell fragment wound of the left chest is not manifested by 
pulmonary function testing revealing Forced Expiratory Volume 
in one second (FEV-1) value, or an FEV-1 to Forced Vital 
Capacity (FVC) ratio value, of 70 percent or less of the 
predicted value, or a Diffusion Capacity of the Lung for 
Carbon Monoxide by the Single Breath Method (DLCO(SB)) value 
of 65 percent or less of the predicted value, or maximum 
oxygen consumption of 15 to 20 ml/kg/min.(with 
cardiorespiratory limit), or spontaneous pneumothorax or 
pleurisy with empyema, from October 7, 1996.  

2.  The veteran's pleural cavity injury as a residual of a 
shell fragment wound of the left chest is not manifested by 
more than moderately severe residuals, with pain in chest and 
dyspnea on moderate exertion (exercise tolerance test), 
adhesions of diaphragm, with excursions restricted, moderate 
myocardial deficiency, and one or more of the following: 
thickened pleura, restricted expansion of the lower chest, 
compensating contralateral emphysema, deformity of the chest, 
scoliosis, or hemoptysis at intervals, at any relevant time.



CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for a 
pleural cavity injury as a residual of a shell fragment wound 
of the left chest have not been met.  38 U.S.C.A. §§ 110, 
1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 3.951(b), 
4.1-4.14, 4.89, 4.97, Diagnostic Codes 6818 (1996), 6843 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation and are 
therefore well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  A claim that a service-connected condition has 
become more severe is well grounded where the claimant 
asserts that a higher rating is justified due to an increase 
in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 
(1992).  The Board also is satisfied that all relevant facts 
have been properly developed and that no further assistance 
to the veteran is required in order to comply with the duty 
to assist as required under 38 U.S.C.A. § 5107(a).

The veteran seeks an increased evaluation for his pleural 
cavity injury which is a residual of a shell fragment wound 
of the left chest.  In that regard, it is noted that 
disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Further, as 
in the instant case, where a disability has been continuously 
rated at or above any evaluation of disability for 20 or more 
years for VA compensation purposes, it will not be reduced to 
less than such evaluation except upon a showing that such 
rating was based on fraud.  38 U.S.C.A. § 110; 38 C.F.R. 
§ 3.951(b).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The evaluation of the same 
disability under various diagnoses is to be avoided.  
38 C.F.R. § 4.14.  

The veteran filed his claim for an increased evaluation for 
his pleural cavity injury as a residual of a shell fragment 
wound of the left chest in May 1996.  He has urged that this 
condition has become more severely disabling, and that it is 
now productive of increased chest pain and shortness of 
breath.  In March 1947, the RO granted service connection for 
a pleural cavity injury, thickened pleura and pain in the 
chest with dyspnea, related to a shell fragment wound, and 
assigned a 40 percent evaluation effective from April 1946.  
That rating has remained in effect to the present time.  

Following the submission of the veteran's claim, private and 
VA medical records were obtained to determine the current 
status of the veteran's pleural cavity injury.  These include 
VA outpatient treatment reports dated from May 1995 to 
September 1997, and records from Dr. Joe Petty, the veteran's 
primary care physician, dated from 1962 to January 1995.  The 
veteran was also afforded several examinations by VA in 
connection with his instant claim.  The record includes two 
examination reports dated in June 1996, along with reports of 
examinations dated in April 1998 and September 1998.  

As the veteran's pleural cavity injury has been rated as 40 
percent disabling for over 20 years, the rating is considered 
protected and will not be reduced without a showing that it 
was based on fraud.  38 C.F.R. § 3.951(b).  However, with 
regard to rating formulas, the Board also notes that, by 
regulatory amendment effective October 7, 1996, substantive 
changes were made to the schedular criteria for evaluating 
respiratory disorders in 38 C.F.R. § 4.97.  See 61 Fed. Reg. 
46720-46731 (1996).  Where the law or regulations change 
while a case is pending, the version most favorable to the 
claimant applies, absent congressional intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  The effective date rule established by 38 U.S.C.A. 
§ 5110(g), however, prohibits the application of any 
liberalizing rule to a claim prior to the effective date of 
such law or regulation.  Id., Rhodan v. West, 12 Vet. App. 
55, 57 (1998).  

Thus, while the veteran's condition was initially rated under 
Diagnostic Code 6818, subsequent to the regulatory change, it 
is also presently rated with regard to Diagnostic Code 6843.  
(The Board notes that one of the effects of the regulatory 
changes was the elimination of Diagnostic Code 6818 from the 
rating schedule.)  

In view of the aforementioned pertinent law and regulations, 
the Board must at this time determine whether the veteran is 
entitled to an evaluation in excess of 40 percent prior to 
October 7, 1996, based solely on the criteria in effect at 
that time.  Thereafter, it must determine whether the veteran 
is entitled to an evaluation in excess of 40 percent from 
October 7, 1996, under any of the former or revised rating 
formulas based on the primary manifestation of his pleural 
injury.  In this case, the RO has evaluated the veteran's 
condition under both the former and the revised criteria in 
determining whether an increased evaluation was warranted 
from October 7, 1996.  

Under the criteria in effect prior to the October 1996 
regulatory change, residuals of pleural cavity injury, 
including gunshot wounds, were generally rated under the 
criteria found at Diagnostic Code 6818.  That code provided 
that a 40 percent evaluation was for application where there 
were moderately severe residuals, with pain in chest and 
dyspnea on moderate exertion (exercise tolerance test), 
adhesions of diaphragm, with excursions restricted, moderate 
myocardial deficiency, and one or more of the following: 
thickened pleura, restricted expansion of the lower chest, 
compensating contralateral emphysema, deformity of the chest, 
scoliosis, hemoptysis at intervals.  See 38 C.F.R. § 4.97, 
Diagnostic Code 6818 (1996).  A 60 percent rating was for 
application where there were severe residuals, including 
tachycardia, dyspnea, or cyanosis on slight exertion, 
adhesions of diaphragm or pericardium with marked restriction 
of excursion, or poor response to exercise.  Id.  A 100 
percent evaluation was for application when symptoms were 
totally incapacitating.  Id.  

As of October 7, 1996, traumatic chest wall defect such as 
pneumothorax, hernia, etc., are rated as restrictive lung 
disease.  38 C.F.R. § 4.97, Diagnostic Code 6843 (1999), See 
Karnas, 1 Vet. App. 312, 313.  Under the general rating 
formula for restrictive lung disease, a 30 percent evaluation 
is appropriate for pulmonary function testing revealing FEV-1 
or FEV-1 to FVC ratio of 56 to 70 percent of the predicted 
value or DLCO(SB) of 56 to 65 percent of the predicted value.  
A 60 percent evaluation is appropriate for pulmonary function 
testing revealing FEV-1 or FEV-1 to FVC ratio of 40 to 55 
percent of the predicted value or DLCO(SB) of 40 to 55 
percent of the predicted value or maximum oxygen consumption 
of 15 to 20 ml/kg/min.(with cardiorespiratory limit).  A 100 
percent evaluation is warranted when FEV-1 is less than 40 
percent of predicted, or when the ratio of FEV-1 to FVC is 
less than 40 percent, or when DLCO (SB) is less than 40 
percent of predicted, or when maximum oxygen consumption is 
less than 15 to 20 ml/kg/min (with cardiorespiratory limit).  
A 100 percent rating is also warranted under Diagnostic Code 
6843 for pleurisy with empyema, with or without percutaneous 
fistula, until resolved, for three months following 
hospitalization for episodes of spontaneous pneumothorax.  
See Notes 1 and 2 following Diagnostic Code 6845.  

The veteran's manifestations of his pleural injury do not 
meet the criteria for an evaluation in excess of 40 percent 
under the rating formula in effect prior to October 7, 1996, 
thus, he is not entitled to an increased evaluation under the 
old criteria at any relevant time.  Records relating to the 
period of time prior to October 7, 1996, fail to demonstrate 
tachycardia, dyspnea, or cyanosis on slight exertion, 
adhesions of diaphragm or pericardium with marked restriction 
of excursion, or poor response to exercise, or totally 
incapacitating symptoms.  Dr. Petty's records date from 1962 
to January 1995 and show routine treatment for common colds, 
sinusitis, and musculoskeletal pain.  The veteran was treated 
on occasion for respiratory problems, but such treatment was 
generally in conjunction with treatment for a cold.  These 
documents do not suggest severe symptoms of pleural cavity 
injury which would support an increased evaluation from May 
1996, the date of the veteran's claim.  

Further, VA outpatient treatment records dated from May 1995 
through October 1996 show primarily treatment for glaucoma 
and hypertension.  The veteran did report fifth rib pain, and 
left chest pain on one occasion, but there were no pertinent 
assessments or additional complaints.  

The veteran's June 1996 VA examination for muscles revealed 
scars on either side of the anterior chest, and a lobectomy 
scar on the left.  These were not unduly tender.  The veteran 
complained of bilateral chest pain and reported that he had 
become increasingly dyspneic over the years.  The veteran 
could expand his chest, the examiner noted that the lung 
fields were clear to percussion and auscultation.  No 
clubbing or cyanosis of the nail beds was detected.  Heart 
sounds were good.  The examiner detected no damage to bones 
or joints, and no muscle hernia.  X-rays revealed no 
remaining bullets in the lungs.  The veteran could reportedly 
walk 100 yards slowly.  He walked 23 stairs and was 
moderately out of breath but not seriously so.  The examiner 
detected no diminished function of the muscles of 
respiration.  Pulmonary function results for FEV1 and 
FEV1/FVC were of 87 and 97 percent of predicted value.  These 
were considered normal spirometry.  

A VA neurological evaluation also in June 1996 revealed both 
pleuritic and reproducible pain in the right anterior chest 
area.  The veteran again complained of rib pain.  The 
assessment was that the pain was referable to both the 
history of fractured fifth rib and the shell fragment wound 
to the chest.  

Also in June 1996, the veteran underwent VA hospitalization 
for two days to assess shoulder impingement and to rule out 
chest wall adhesions.  The hospitalization records show that 
the pain was assessed as costochondritis.  

In reviewing the evidence relevant to the time prior to 
October 7, 1996, the Board notes that the pulmonary function 
test results from June 1996 do not support a 60 percent 
evaluation in any regard.  FEV1 and FEV1/FVC values were at 
87 and 97 of the predicted value, respectively, not 
suggestive of severe symptoms required for a 60 percent 
rating.  There are no findings that would otherwise support 
an increased evaluation before October 7, 1996.  The 
veteran's exertional difficulty was moderate rather than 
severe, and there was no demonstration of tachycardia, 
dyspnea, or cyanosis on slight exertion.  There were no 
findings of adhesions of either the diaphragm or pericardium 
with marked restriction of excursion, or poor response to 
exercise, or totally incapacitating symptoms.  Thus, the 40 
percent rating is appropriate under the rating schedule for 
the period prior to October 7, 1996.  

With regard to the period from October 7, 1996, onward, it is 
noted that the veteran's condition does not support an 
increased disability rating under the former or revised 
criteria, for the following reasons.  Initially, the Board 
observes that the pulmonary function test values of record, 
those recorded in June 1996, show FEV1 and FEV1/FVC values at 
87 and 97 percent of the predicted value, respectively, well 
in excess of the current criteria of between 40 and 55 
percent of predicted value required for a 60 percent rating 
under Diagnostic Code 6843.  In fact, the values also exceed 
the current criteria necessary to support a 30 percent 
rating.  

Moreover, additional outpatient treatment records dated 
through September 1997 again are largely unrelated to the 
pleural condition.  In March 1997, the veteran reported 
chronic shortness of breath during an evaluation of 
dysphagia.  Further evaluation for dysphagia revealed no 
indication of pleural abnormality, however.  Thus, these do 
not support a finding of severe residuals of pleural cavity 
injury which would support an increased evaluation under the 
former criteria, nor do they show appropriately severe 
pulmonary function test values or other criteria to warrant 
an increase under the revised criteria.  

At his personal hearing in October 1997, the veteran, his 
wife and their daughter testified that the veteran had 
significant shortness of breath and chest pain over the past 
few years.  They explained that the veteran has had more 
trouble with exertional activity lately.  

As noted, the veteran underwent VA examination in April 1998 
for infectious disease and the immune system.  At that time, 
the examiner noted no evidence of difficulty with respiratory 
muscles.  The examiner did observe that the veteran's chest 
scars were tender.  The chest was clear to percussion and 
auscultation.  

VA Examination for joints in September 1998 was performed by 
an examiner who reported that he had not only reviewed the 
veteran's claims file but also examined the veteran on two 
prior occasions.  The examiner added that the records 
indicated that the veteran had had severe empyema and marked 
pleural adhesions with regard to his initial injury.  The 
examiner noted that the scars were tender but otherwise noted 
no current manifestations.  

The Board notes that the veteran does not demonstrate 
clinical findings consistent with a 60 percent rating under 
the revised criteria found at Diagnostic Code 6843 as noted 
in any of the examination or treatment records.  Again, the 
examinations do not show severe residuals of pleural cavity 
injury as contemplated by Diagnostic Code 6818.  Further, 
there are no pulmonary function test values suggesting an 
evaluation greater than 40 percent, nor are there findings 
consistent with pleurisy with empyema or spontaneous 
pneumothorax to support an increased evaluation under the new 
criteria.  

Under the provisions of the rating schedule in effect both 
before and after October 7, 1996, the 40 percent rating 
assigned under old diagnostic code in this case may not be 
combined with ratings for other respiratory disabilities.  
38 C.F.R. § 4.96.  However, the Board notes that in a recent 
rating decision, the RO granted service connection for 
several conditions related to the initial shell fragment 
wound which was the basis of the original grant of service 
connection in 1947.  The Board has considered all of the 
manifestations of the pleural injury not included in the 
newly assigned ratings.  While a separate evaluation is not 
in order for any additional symptomatology, the Board has 
considered whether any other ratings which considered these 
manifestation may provide a higher evaluation.  

Based on the foregoing, the Board has considered the 
assignment of an increased evaluation under either the old 
Diagnostic Code 6818 or the new Diagnostic Code 6843.  The 
Board notes that the evidence relevant to this appeal does 
not indicate that the symptomatology necessary for a higher 
evaluation under either set of diagnostic criteria has been 
present during the pendency of this appeal.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1997) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the United States Court of Appeals 
for Veterans Claims in Schafrath v. Derwinski, 1 Vet. 
App. 589, 593 (1991).  The Board would point out, however, 
that in Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held 
that the Board does not have jurisdiction to award an extra-
schedular evaluation pursuant to the provisions of 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for an evaluation in 
excess of the currently assigned 40 percent for pleural 
cavity injury as a residual of a shell fragment wound of the 
left chest.  In reaching this decision, the Board has 
considered the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55-56 (1990).

In the instant case, however, there has been no showing that 
the veteran's pleural cavity injury as a residual of a shell 
fragment wound of the left chest has caused marked 
interference with employment, necessitated frequent periods 
of hospitalization, or otherwise renders impracticable the 
application of the regular schedular standards.  While the 
veteran indicated in written statements, as well as during 
his hearing before the RO, that his condition causes 
shortness of breath and chest pain and that on one occasion 
he lost his breath while chasing down a bull, he made no 
specific contentions that this disability had markedly 
interfered with any particular job (i.e. beyond that 
contemplated in the current 40 percent rating).  Under these 
circumstances, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. 
App. 237 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

An evaluation in excess of 40 percent for a pleural cavity 
injury as a residual of a shell fragment wound of the left 
chest is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals







